Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
In the instant application, claim(s) 1, 8, 14, 19-23, 26, 29-36 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1:
	Claim(s) 1, 8, 14, 19-23, 26, 29-36 is/are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition).
Step 2A:
However, claim(s) 1, 8, 14, 19-23, 26, 29-36 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
For instance, regarding independent claim(s) 1, 14, 32, 
Prong 1 analysis:
The limitations of “determining a subject's reported pain threshold and reported pain tolerance levels using evoked pain stimuli, and the subject's natural index pain 
The limitations of “a) determining a subject's reported pain threshold and reported pain tolerance levels using evoked pain stimuli, and the subject's natural index pain ratings, b) administering, to the subject exhibiting the pain, a drug with a known efficacy for treating the pain or a placebo, wherein the drug is administered in an amount known to alleviate the pain; c) measuring the subject's intensity magnitude ratings of pain evoked by a plurality of noxious stimuli applied in different intensities, wherein the different intensities are between the reported pain threshold level and the reported pain tolerance level of the subject based on reporting by the subject before and after administration of the drug or the placebo using a selected reporting scale; d) processing reporting data from acts a) and c) and quantifying pain reporting accuracy of the subject in the presence of the drug or the placebo, by determining at least one of: a 
In addition, the limitations of “quantifying pain reporting accuracy of the subject in the presence of the drug or the placebo, by determining at least one of: a Coefficient of Variation (COV), an Intraclass Correlation Coefficient, and an R2 curve fit statistic from a least squares fit to psychophysical function; determining a threshold value comprising at least one of: a COV of less than 1, an intraclass correlation coefficient of greater than 0.8, and an R2 curve fit statistic of greater than 0.5; g) identifying the subject as an accurate pain reporting subject when the subject has a selected reporting accuracy 
Furthermore, dependent claims 8, 19-23, 26, 29-31, 33-36 merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they are merely incidental or token additions to the claims that do not alter or affect how the process steps are performed. Thus, the claim(s) recites an abstract idea.
Prong 2 analysis: 
The above-identified abstract idea is not integrated into a practical application under the 2019 PEG because the recited elements do not improve the functioning of a computer, or any other technology or technical field.  Nor do these additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Furthermore, the above-identified limitations do not recite any computer elements or add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  For at least these reasons, the abstract idea identified above is not integrated into a practical application under the 2019 PEG. As such, the claim is directed to the abstract idea.
Step 2B:

Moreover, regarding claims 1, 8, 14, 19-23, 26, 29-36, each claim describes physical elements that provide a generic environment in which to carry out the abstract idea, which is similar to the conventional activity or as insignificant extra-solution activity of selecting information, based on types of information, for collection, analysis and display in EPG, gathering and performing repetitive calculation in Flook, Bancorp.
Therefore, claim(s) 1, 8, 14, 19-23, 26, 29-36 is/are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
	
	
Response to Arguments
Applicant's arguments filed 12/16/21 have been fully considered but they are not persuasive.
	Re 35 U.S.C. §101 Rejection,
	Step 2A, Prong 1,	
	Applicant argues that the claims do not fall within the mathematical concepts grouping and mental processes grouping because they are not laws of nature. This argument is not persuasive. In fact, Applicant’s argument of “a subject’s reported pain threshold is subjective measure” describes steps of determining a subject’s pain 
	Step 2A, Prong 2,
	Applicant argues that the claims include elements that integrate the abstract idea into a practical application. Specifically, the claims use statistical calculations/algorithms to improve the clinical trial sensitivity and accuracy of clinical trial results. This argument is not persuasive. As discussed above, the recited mathematical calculations are not used by a particular machine nor effect a transformation. Furthermore, even assuming that the claimed subject matter does improve the clinical trial process, that would indicate an improvement in the abstract idea itself, rather than an improvement in the relevant technology. “The focus of the claims is not a physical-realm improvement but an improvement in wholly abstract ideas-the selection and mathematical analysis of information, followed by reporting or display of the results.” See SAP America Inc. v. Investpic, LLC, 898 F.3d 1161, 127 U.S.P.Q.2d 1597 (Fed Cir. 2018), page 10. 
	Applicant further argues the limitation of “selecting the accurate symptom reporting subject for inclusion in a clinical trial of analgesics” provides a meaningful use of the abstract ideas because it is analogous to step c “vaccinating a second group of domestic cats in accordance with the lowest-risk vaccination schedule”. Examiner respectfully disagrees. The Example in the Oct Update describes a process that provides a specific treatment. In other words, the addition step alters the order and timing of the vaccinations to provide a specific treatment. In contrast, as discussed above, the selecting step is the result of collecting data and analyzing the said collected 
	Applicant further repeats similar argument that the claimed steps of identifying, training and selecting improve and provide more accurate data. This argument is not persuasive. As discussed above, the claimed invention merely recites administering a non-descript analgesic and a non-descript placebo during a clinical trial for the purpose of gathering data. Again, Applicant is directed to the decision in SAP America above. In the absence of the required inventive concept in application, the claims here are equivalent to claims simply to the asserted advance in the realm of abstract ideas, that is, an advance in mathematical techniques in subject response reporting. Therefore, for the reasons as set forth above, the 101 rejection has been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777. The examiner can normally be reached Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715